We have before us application for certiorari to review interlocutory orders in a Chancery cause under our Rule 34.
The original suit was by Bill of Complaint to foreclose an alleged contractor's lien for the balance due for the construction of a building. Sub-contractors intervened and sought affirmative relief claiming to be entitled to liens as direct contractors with the owner alleging that the plaintiff contractor was the agent of the owner and acted for the owner and not as an independent contractor.
The orders sought to be reviewed are orders settling the pleadings.
The pleadings were settled in accordance with the views and conclusions reached by the learned Chancellor that the contract between the builder and the owner constituted a contract establishing the status of principal and agent and not that of a contract between an independent contractor and owner.
The Chancellor in addition to his judicial orders on the pleadings prepared and caused to be filed with the record a seventeen page opinion giving in detail his reasons for reaching the conclusions reflected in the challenged orders. Quoting the opinion of the Chancellor could serve no useful purpose here. It is sufficient to say that the net result of his conclusion is that on the pleadings and construction of the contract between the parties intervenors lien claimants appear to be entitled to the relief prayed, and that the original plaintiff may or may not be entitled to any relief, his rights being dependent upon what may be shown by the evidence in this regard.
We find no reversible error reflected in the record and, therefore, certiorari is denied. *Page 508 
So ordered.
BROWN, C. J., WHITFIELD and ADAMS, J. J., concur.
                    ON PETITION FOR REHEARING